Title: To Benjamin Franklin from the Earl of Shelburne, 21 May 1782
From: Shelburne, William Petty, Earl of
To: Franklin, Benjamin


Sir
Whitehall 21st May 1782.
I am honour’d with your Letter of the 10h Inst. and am very glad to find that the conduct which the King has empower’d me to observe towards Mr. Laurens and the American Prisoners has given you pleasure.
I have signified to Mr. Oswald His Majesty’s pleasure that he shall continue at Paris till he receives orders from hence to return.
In the present State of this business, there is nothing left for me to add, but—my sincere Wishes for a Happy Issue, and to repeat my Assurances, that nothing shall be wanting on my part, that can contribute to it.
